DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
EXAMINER’S COMMENT
Examiner Initiated Interview
Examiner called Mr. KURT BUECHLE  on 22FEBRUARY 2021 to confirm receipt of the newly submitted ADS filed on 17 FEBRUARY 2021.  
Examiner and Mr. BUECHLE also discussed the newly submitted [0001] of the SPECIFICATION on 17 FEBRUARY 2021.  Examiner acknowledged the amendment to claim language so that the instant invention only claims priority to 2009 and related applications are those which include the provision applications. 
Response to 312 Amendment
The amendments filed on 17 FEBRUARY 2021 have been considered and entered.  See attached. 
There are no changes the reason for allowance or allowable claims. 
Claims 2-11 and 17-26 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM



/CHRISTINE T MUI/Primary Examiner, Art Unit 1797